        Case 3:20-cv-02403-YK-JFS Document 31 Filed 09/16/21 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PAUL BOYD,                                       :
     Plaintiff                                   :       No. 3:20-cv-02403
                                                 :
               v.                                :       (Judge Kane)
                                                 :
BERNADETTE MASON,                                :       (Magistrate Judge Saporito)
Superintendent of SCI-Retreat, et al.,           :
      Defendants                                 :

                                       MEMORANDUM

       On May 28, 2021, Magistrate Judge Saporito issued a Report and Recommendation

(Doc. No. 11), recommending that the Court dismiss ten of the twenty Defendants set forth in

Plaintiff Paul Boyd (“Plaintiff”)’s pro se complaint (Doc. No. 1).1 Neither party filed timely

objections, and on June 23, 2021, the Court adopted the Report and Recommendation and

directed the Clerk of Court to terminate the following Defendants (collectively, “Terminated

Defendants”): (1) Superintendent Bernadette Mason, Deputy Superintendents Laura Banta and

Charles Stetler, an unnamed “Major of Security,” all of whom are State Correctional Institution

(“SCI”) at Retreat (“SCI-Retreat”) employees (collectively, the “SCI-Retreat Defendants”); (2)

Chief Grievance Officer Denise Varner; (3) Jennifer Mahally;2 (4) Deputy Secretary of

Corrections for the Northeast Region John Wetzel; (4) an unnamed “Deputy Secretary of

Corrections for the Northeast Region”; and (5) the offices of the Luzerne County Sheriff and

Luzerne County District Attorney (the “Luzerne Defendants”). (Doc. No. 14.) On June 28,

2021, Plaintiff filed a now-pending motion for an extension of time to file objections to the


1
 Magistrate Judge Saporito screened the complaint pursuant to 28 U.S.C. §§ 1915A and
1915(e)(2)(B)(ii), as well as 42 U.S.C. 1997e(c)(1). (Doc. No. 11 at 6.)
2
 According to an exhibit to Plaintiff’s complaint, Jennifer Mahally is a Superintendent’s
Assistant at SCI-Houtzdale, where Plaintiff is currently housed. (Doc. No. 1 at 28.)
        Case 3:20-cv-02403-YK-JFS Document 31 Filed 09/16/21 Page 2 of 9




Report and Recommendation. (Doc. No. 15.) Four days later, Plaintiff filed objections to

Magistrate Judge Saporito’s recommendations. (Doc. No. 16.)

        In seeking an extension of time to file objections, Plaintiff asserts that he did not receive

Magistrate Judge Saporito’s May 28, 2021 Report and Recommendation until June 22, 2021, and

that access to the prison law library is restricted due to the COVID-19 pandemic. (Doc. No. 15

at 1.) Given these circumstances, the Court will grant Plaintiff’s motion for an extension of time

(Doc. No. 15) and deem his objections (Doc. No. 16) timely. In doing so, the Court will overrule

Plaintiff’s objections but grant him leave to amend his complaint to allege policy-based claims

against the SCI-Retreat Defendants relating to the failure to place a metal detector at the SCI-

Retreat recreation yard’s entrance on the date of his assault.

I.      BACKGROUND

        Plaintiff’s complaint asserts an array of claims pursuant to 18 U.S.C. § 1983, all

stemming from his August 5, 2019 assault by a fellow inmate in the SCI-Retreat recreation yard.

(Doc. No. 1 ¶ 1.) Plaintiff alleges that the assault would not have occurred but for the removal

“of the full-body, walk-through metal detector” at the recreation yard’s entrance. (Id. ¶ 3.) He

alleges that SCI-Retreat has a “policy or practice of placing a metal detector at the outdoor

recreation yard entrance” only when personnel expected a facility inspection, which policy or

practice “could not have been maintained without the knowledge, permission, or at the direction

of supervisory correctional officials and prison administration officials,” including, in relevant

part, the SCI-Retreat Defendants. (Id. ¶ 6; see id. ¶ 5 (averring that removal of the metal detector

on the date of the assault “could not have been accomplished without the knowledge, permission,

or at the direction of supervisory correctional officials and administration officials”).) Plaintiff

also avers, inter alia, that correctional staff failed to investigate his claims and grievances.


                                                   2
        Case 3:20-cv-02403-YK-JFS Document 31 Filed 09/16/21 Page 3 of 9




        In recommending that the Court dismiss the Terminated Defendants with prejudice and

direct that they be terminated from this action, Magistrate Judge Saporito first concluded that

Plaintiff failed to state a prima facie failure-to-investigate claim against either the SCI-Retreat

Defendants or the Luzerne Defendants. (Doc. No. 11 at 9.) Magistrate Judge Saporito then

determined that Plaintiff failed to allege any “personal involvement whatsoever” by three SCI-

Retreat Defendants—Stetler, Banta, and Mason—as well as Mahally, Varner, Wetzel, and the

unnamed Deputy Secretary for the Northeast Region. (Id. at 10-11 (noting that, “if a prison

official’s only involvement is investigating or ruling on an inmate’s grievance after the incident

giving rise to the grievance has occurred, there is no personal involvement on the part of that

official”).) Accordingly, Magistrate Judge Saporito recommended “that [P]laintiff’s § 1983

claims against these [D]efendants for supervisory or vicarious liability be dismissed for failure to

state a claim upon which relief can be granted.” (Id. at 12.) Finding “no other claims [asserted]

against” the Terminated Defendants, Magistrate Judge Saporito recommended that they be

dismissed. (Id. at 13.) Magistrate Judge Saporito further concluded that amendment would be

inequitable or futile and, as such, recommended that the Clerk of Court terminate those

Defendants from this action. (Id.)

        Plaintiff objects to Magistrate Judge Saporito’s Report and Recommendation on two

grounds. (Doc. No. 16.) Regarding § 1983’s requirement that a defendant have personal

involvement in the alleged wrongful conduct, Plaintiff argues that certain supervisory

Defendants, including the SCI-Retreat Defendants, Mahally, Wetzel, and the unnamed Deputy

Secretary for the Northeast Region, “have some measure of policymaking authority in the

institutional setting . . . .” (Id. at 3.) He further argues that “it is entirely reasonable to infer that

they must have either directed their subordinates to remove the body scanner from the recreation


                                                    3
        Case 3:20-cv-02403-YK-JFS Document 31 Filed 09/16/21 Page 4 of 9




yard, or had knowledge of or acquiesced in the body scanner’s removal.” (Id. (citing Santiago v.

Warminster Twp., 629 F.3d 121, 129 (3d Cir. 2010) (noting that “a supervisor may be personally

liable . . . if he or she participated in violating the plaintiff’s rights, directed others to violate

them, or, as the person in charge, had knowledge of and acquiesced in his subordinates’

violations” (internal quotation marks omitted) (alteration in original))).)

        Plaintiff next contends that Magistrate Judge Saporito incorrectly recommended that the

Court dismiss his failure-to-investigate claims against the Luzerne Defendants. (Id. at 3.)

Plaintiff submits that he sufficiently pleaded a claim for violations of his equal protection rights,

arguing that these Defendants did not investigate his attack because he is “Black [and/or] a

prisoner[,] or [because] the incident complained of was a Black-on-Black crime.” (Id. at 3-4.)

He further asserts that “these Defendants each have policymaking authority over their respective

offices; therefore, they, as well as the municipality on whose behalf they acted or failed to act,

may be held liable under §[]1983 based on their implementation of or adherence to a policy,

practice, or custom that discriminated against Plaintiff” because of his race, his status as a state

prisoner, or the fact that the “incident was Black-on-Black crime . . . .” (Id. at 4.)3

        Regarding both of his objections, Plaintiff submits that the “inadequacies of [his]

complaint [are] directly attributable” to the temporary closing of the law library due to measures

taken in response to the COVID-19 pandemic, his “literacy issues” and “learning and mental[]”

disabilities, and the lack of any “policy or program [at his current facility] . . . provid[ing] him

[with] access to persons professionally trained and competent to provide him with legal

assistance,” or a program that would facilitate prisoners in “assist[ing] each other in the



3
  Although Magistrate Judge Saporito did not reach the issue of whether Plaintiff’s allegations of
race-based discrimination sufficed to state a claim for relief, the Court concludes, see infra, that
such allegations fail to state a plausible claim for violation of his equal protection rights.
                                                   4
        Case 3:20-cv-02403-YK-JFS Document 31 Filed 09/16/21 Page 5 of 9




preparation of legal papers.” (Id. at 5.) Plaintiff therefore seeks to conduct limited discovery

concerning SCI-Retreat’s internal operating procedures—particularly given the fact that Plaintiff

no longer resides at SCI-Retreat—and the extent to which Defendants had any personal

involvement in the conduct that allegedly caused his injuries.

II.    DISCUSSION

       Having reviewed and considered Plaintiff’s objections to Magistrate Judge Saporito’s

Report and Recommendation, the Court agrees with Magistrate Judge Saporito’s conclusion that

Plaintiff has failed to state a viable claim against any of the now-dismissed Defendants. In

deciding whether to accept, reject, or modify the Report and Recommendation, the Court is to

make a de novo determination of those portions of the Report and Recommendation to which an

objection is made. See 28 U.S.C. § 636(b)(1). In performing the mandatory screening function

under 28 U.S.C. § 1915A, 28 U.S.C. § 1915(e)(2)(B)(ii), and 42 U.S.C. 1997e(c)(1), a district

court applies the same standard applied to motions to dismiss under Rule 12(b)(6) of the Federal

Rules of Civil Procedure. See Mitchell v. Dodrill, 696 F. Supp. 2d 454, 471 (M.D. Pa. 2010);

Banks v. Cty. of Allegheny, 568 F. Supp. 2d 579, 588 (W.D. Pa. 2008); Barrett v. C.O. Matters,

No. 1:14-cv-1250, 2015 WL 5881602, at *5 (M.D. Pa. Sept. 30, 2015). When reviewing the

sufficiency of a complaint pursuant to a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6), the Court must accept as true all material allegations in the complaint and all

reasonable inferences that can be drawn from them, viewed in the light most favorable to the

plaintiff. See In re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 314 (3d Cir. 2010). However,

the Court need not accept legal conclusions proffered as factual allegations. See Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007). Rather, a civil complaint must “set out ‘sufficient

factual matter’ to show that the claim is facially plausible.” See Fowler v. UPMC Shadyside,


                                                 5
        Case 3:20-cv-02403-YK-JFS Document 31 Filed 09/16/21 Page 6 of 9




578 F.3d 203, 210 (3d Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

        A.      Equal Protection Claim for Failure to Investigate

        Regarding Plaintiff’s challenge to Magistrate Judge Saporito’s recommendation that the

Court dismiss his failure-to-investigate claims against the Luzerne Defendants, the Court finds

Plaintiff’s objections unavailing. Plaintiff maintains that he has stated an equal protection claim

against these Defendants based on their alleged failure to investigate his assault because of his

race, his status as a prisoner, and the fact that the incident “was a Black-on-Black crime.” (Doc.

No. 16 at 3.) “To state an equal protection claim, [Plaintiff] must allege that he was treated

differently than other similarly situated inmates, and that this different treatment was the result of

intentional discrimination based on his membership in a protected class . . . .” See Mack v.

Warden Loretto FCI, 839 F.3d 286, 305 (3d Cir. 2016); see also Hill v. Borough of Kutztown,

455 F.3d 225, 239 (3d Cir. 2006) (holding that a § 1983 “claim must fail” if the plaintiff does not

allege the “existence of similarly situated individuals . . . who [were] treated differently . . .”).

Plaintiff has failed to assert any such allegations here. His conclusory allegation that Defendants

“failed to conduct an adequate investigation because of their own racial bias is not enough to

state a claim for a violation of a Plaintiffs equal protection rights.” See Tart v. Sellers, No. 1:13-

cv-282, 2013 WL 5937413, at *3 (W.D.N.C. Nov. 4, 2013). Moreover, because “inmates are not

[members of] a protected class,” Plaintiff cannot state an equal protection claim based on his

status as an inmate. Plaintiff’s objections to this aspect of the Report and Recommendation are

therefore unavailing.

        B.      Eight Amendment Claim for Deliberate Indifference

        As to Plaintiff’s objections concerning his deliberate indifference claims, the Court

initially turns to his contention that Magistrate Judge Saporito did not squarely address his


                                                   6
        Case 3:20-cv-02403-YK-JFS Document 31 Filed 09/16/21 Page 7 of 9




allegation that certain supervisory Defendants were personally involved in the alleged policy or

custom pursuant to which a metal detector was placed at the recreation yard’s entrance only

during facility inspections. Although the Report and Recommendation does not expressly state

that Plaintiff has failed to allege the personal involvement of any supervisory Defendants in any

purported metal detector-related policy or custom, it does state that Plaintiff has failed to allege

any claims against Defendants for their “managerial” or “supervisory” roles. (Doc. No. 11 at 13;

see id. at 11.) Thus, contrary to Plaintiff’s contention, Magistrate Judge Saporito appears to have

considered his policy-based claim, albeit in a summary fashion.

       Turning to the merits, the Court agrees with Magistrate Judge Saporito’s conclusion that

Plaintiff has failed to state a claim against any of the supervisory Defendants, including the SCI-

Retreat Defendants, based on an alleged policy or custom concerning the nonuse of a metal

detector. To adequately plead his policy-based Eighth Amendment claim under § 1983, Plaintiff

must allege that Defendants “participated in violating [his] rights, directed others to violate them,

or, as the person[s] in charge, had knowledge of and acquiesced in [their] subordinates’

violations.” See Santiago, 629 F.3d at 129 (internal quotation marks omitted) (quoting A.M. ex

rel. J.M.K. v. Luzerne Cnty. Juvenile Det. Ctr., 372 F.3d 572, 586 (3d Cir. 2004)). He must also

allege that they did so “with deliberate indifference to the consequences,” and that the “policy,

practice or custom [] directly caused [the] constitutional harm.” See A.M. ex rel. J.M.K., 372

F.3d at 586 (internal quotation marks omitted) (alteration in original). A “mere hypothesis that

an individual defendant had personal knowledge or involvement in depriving the plaintiff of his

rights is insufficient to establish personal involvement.” See Stroman v. Wetzel, No. 1:16-cv-

2543, 2019 WL 931653, at *7 (M.D. Pa. Feb. 26, 2019).

       As reflected in Magistrate Judge Saporito’s Report and Recommendation, Plaintiff’s


                                                  7
        Case 3:20-cv-02403-YK-JFS Document 31 Filed 09/16/21 Page 8 of 9




allegations of personal involvement amount to a mere “hypothesis” that one or more Defendants

were personally involved in the policy or custom concerning the alleged selective use of a metal

detector at the recreation yard’s entrance. Further, while courts have entertained failure-to-

protect claims based on the failure to use metal detectors, those cases involved allegations that

prison officials had knowledge of a pervasive problem with prior attacks and showed deliberate

indifference by failing to use metal detectors to prevent subsequent attacks. See, e.g., Warren v.

Goord, 476 F. Supp. 2d 407, 411 (S.D.N.Y. 2007) (denying a motion to dismiss a claim that a

metal detector would have prevented the plaintiff-inmate’s attack, where the plaintiff had alleged

that the defendants were “aware that assaults and stabbings regularly took place in the prison

yards,” that weapons were often stored in the yards, and that an inmate had previously been

killed in the yard for lack of metal detectors); cf. Emile v. SCI-Pittsburgh, No. 2:04-cv-974, 2008

WL 4190782, at *6 (W.D. Pa. Sept. 10, 2008) (granting summary judgment based on the lack of

“evidence [] show[ing] that [the defendants] w[ere] aware of a pervasive risk of inmate attacks

from metal objects in the exercise yards . . .”).4 However, the Court will permit Plaintiff to

amend his complaint to assert his policy-based claims as to the SCI-Retreat Defendants because,

in the Court’s view, it cannot be said that granting leave to amend will necessarily be futile as to

those Defendants.5


4
  See also Hannah v. Vanguilder, No. 08-cv-441, 2010 WL 1372385, at *5 (N.D.N.Y. Feb. 11,
2010) (recommending the denial of summary judgment as to personal involvement but
recommending that the court grant summary judgment on a claim that a prison facility
implemented a policy or custom under which metal detectors were used sporadically, noting that,
“[a]t best, [the plaintiff had] assert[ed] that defendants were negligent in failing always to use the
metal detectors”), report and recommendation adopted by No. 9:08-cv-441, 2010 WL 1404276
(N.D.N.Y. Apr. 7, 2010).
5
  Plaintiff has not stated a similar claim against the other Terminated Defendants. Plaintiff’s
allegations against Mahally and Varner concern responses to grievances and not to the nonuse of
metal detectors, and his allegations against the Luzerne Defendants are wholly unrelated to this
aspect of his complaint. Moreover, Plaintiff’s supervisory claims against Wetzel and the
                                                    8
        Case 3:20-cv-02403-YK-JFS Document 31 Filed 09/16/21 Page 9 of 9




       For the foregoing reasons, to the extent that Plaintiff objects to Magistrate Judge

Saporito’s recommendation that the Court dismiss Plaintiff’s claims against the Terminated

Defendants, the Court overrules his objection. Notwithstanding that ruling, the Court will permit

Plaintiff to amend his complaint to correct the deficiencies identified herein, supra, as to his

policy-based claim against the SCI-Retreat Defendants for deliberate indifference arising from

the alleged removal of the metal detector at the recreation yard’s entrance except during facility

inspections. The Court emphasizes that it will permit Plaintiff to file an amended complaint

asserting such claims only as to the SCI-Retreat Defendants, i.e., Bernadette Mason, Charles

Stetler, Laura Banta, and the unnamed Major of Security. An appropriate Order follows.



                                                      s/ Yvette Kane
                                                      Yvette Kane, District Judge
                                                      United States District Court
                                                      Middle District of Pennsylvania




unnamed Deputy Secretary, neither of whom are stationed at SCI-Retreat, fall far short of stating
a claim for direct participation in the day-to-day placement of metal detectors at SCI-Retreat.
The complaint’s allegations as to these two Defendants amount to a claim of respondeat superior,
i.e., that these Defendants should be held liable merely because of their supervisory roles. Such
allegations are insufficient to state a claim under § 1983. See Stroman, 2019 WL 931653, at *6
(citing Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988)) (dismissing § 1983 claims
against Wetzel and a superintendent where Plaintiff was seeking to hold them “liable for the
actions of their subordinates” merely based on their supervisory roles). Thus, granting to leave
as to these Defendants would be futile.
                                                   9
